

115 HR 5328 IH: Guam Land Return Act of 2018
U.S. House of Representatives
2018-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5328IN THE HOUSE OF REPRESENTATIVESMarch 19, 2018Ms. Bordallo introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Oversight and Government Reform, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the return of surplus property, including Federal land, to the government of Guam, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Guam Land Return Act of 2018. 2.Return of surplus property, including Federal land, to Guam (a)In generalThe Administrator of General Services is authorized to transfer to the government of Guam all right, title, and interest of the United States in and to surplus property located on Guam by quitclaim deed and without reimbursement, to compensate for unreimbursed impact expenses claimed on behalf of Guam pursuant to section 104(e)(9) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921c(e)(9)). Such transfers of surplus property shall be in accordance with—
 (1)subtitle I of title 40, United States Code; (2)Public Law 103–339 (commonly known as the Guam Excess Lands Act); and
 (3)Public Law 106–504 (commonly known as the Guam Omnibus Opportunities Act), except paragraphs (1) and (2)(D) of section 1(b) of such Act. (b)Territorial notificationThe Administrator shall notify the Governor of Guam when any surplus property becomes available under this section.
 (c)TransferIf within 90 days after receiving notification under subsection (b) the Governor notifies the Administrator that the territorial government intends to acquire the surplus property, the Administrator shall transfer such property pursuant to this section.
			(d)Terms and conditions
 (1)Requirements for transferTransfers of surplus property authorized by this section shall take place after— (A)the Administrator completes an appraisal determining the estimated fair-market value of the surplus property, the cost of which shall be paid for in accordance with section 571(b) of title 40, United States Code; and
 (B)the Governor submits to the Administrator and the Delegate to the House of Representatives from Guam a detailed plan for the future use of such surplus property and makes such plan available on a public government website.
 (2)Navigable airspaceThe conveyance document for any surplus property that is real property transferred under this section located in a 6-mile radius of an airport shall contain a provision that requires a determination by the Federal Aviation Administration that no interference to air navigation exists in accordance with regulations set forth in subparts I and III of part A of subtitle VII of title 49, United States Code, in order for construction or alteration on the property to be permitted.
 (e)Severe contaminationNotwithstanding any other provision of this Act, the Administrator may choose not to transfer any surplus property under this section on which there is severe contamination, the remedy of which would require the United States to incur extraordinary costs.
 (f)Supplement, not supplantThe fair-market value, appraised or otherwise estimated, of any surplus property transferred to the government of Guam under this section shall be used to supplement and not supplant other Federal funds provided to the government of Guam as compensation or reimbursement for costs or impact expenses incurred by that affected jurisdiction pursuant to—
 (1)section 104(e)(6) of the Compact of Free Association Act of 1985 (48 U.S.C. 1904(e)(6)); (2)section 104(e)(3) and section 104(e)(6) of the Compact of Free Association Amendments Act of 2003; and
 (3)any other impact aid provided to the government of Guam under any other authority. (g)Net-Negative land transfersLand parcels (or the value thereof) included in the inventory under section (3) and transferred by the Secretary of Defense to the government of Guam shall not be counted—
 (1)as compensation or reimbursement by the Federal Government for costs or impact expenses incurred by the territorial government; or
 (2)for compensation by the Federal Government for unreimbursed impact expenses pursuant to subsection (a).
				3.DOD net-negative inventory of Guam land parcels
 (a)Net-Negative inventory of land parcelsThe Secretary of Defense shall maintain and update regularly an inventory of all land parcels located on Guam currently owned by the United States Government and administered by the Department of Defense which the Secretary expects to transfer to the territorial government, specifying for each parcel—
 (1)the approximate size of the parcel; (2)an estimate of the fair market value of the parcel, if available or as practicable;
 (3)the branch of the armed forces with jurisdiction or operational control over the parcel; (4)the specific legal authority under which the Secretary will transfer the parcel to the territorial government; and
 (5)the date by which the Secretary expects to transfer the parcel to the territorial government, lease the parcel to the territorial government prior to final transfer, or otherwise designate the parcel as excess property or surplus property and then transfer to the territorial government.
				(b)Parcels required To be included
 (1)Parcels included in 2017 Net Negative ReportThe Secretary shall include in the inventory under this section each of the following parcels, as described in the 2017 Net Negative Report:
 (A)The Tanguisson Power Plant (5 acres), listed as Site 14 in the Report. (B)The Harmon Substation Annex (9.9 acres), listed as Site 15 in the Report.
 (C)The Piti Power Plant and Substation (15.5 acres), listed as Site 38 in the Report. (D)Apra Heights Lot 403–1 (0.5 acres), listed as Site 55 in the Report.
 (E)The Agana Power Plant and Substation (5.9 acres), listed as Site 54 in the Report. (F)The ACEORP Maui Tunnel-Tamuning Route 1 behind Old Telex (3.7 acres), listed as Site 23 in the Report.
 (G)The Parcel South of Camp Covington, Parcel 7 (60.8 acres), listed as Site 49 in the Report. (H)The NCTS Beach Lot, adjacent to the Tanguisson Power Plant (13.3 acres), listed as Site 13 in the Report.
 (I)The Hoover Park Annex (also known as “Old USO Beach”; 6 acres), listed as Site 37 in the Report. (J)Parcel “C” Marbo Cave Annex (5 acres), listed as Site 12 in the Report.
 (2)Other parcelsIn addition to the parcels specified in paragraph (1), the Secretary shall include in the inventory under this section each of the following parcels:
 (A)The Marbo school site (80 acres), currently under reversion to the Department of Education but expected to be transferred to the Department of the Navy (within Andersen South Annex).
 (B)The Dandan property (159.12 acres), formerly the Apollo Tracking Station operated by the National Aeronautics and Space Administration.
 (C)The Urunao property (69.19 acres) at Andersen Air Force Base (Northwest Field), from the west side of Route 3A to the cliff line.
 (D)The Naval Water Treatment Plant (8.79 acres) and associated water and wastewater treatment utility systems at Naval Base Guam (Ordnance Annex/Naval Magazine).
 (E)The following future photovoltaic sites along Route 1, currently under lease to the Guam Power Authority:
 (i)The Harmon Annex (4 acres). (ii)The Harmon Booster Station (5.59 acres), listed as Site 16 in the 2017 Net Negative Report.
 (iii)The former Tumon Tank Farm (23.77 acres), listed as Site 17 in the 2017 Net Negative Report. (3)DefinitionIn this section, the term 2017 Net Negative Report means the report submitted by the Secretary of the Navy, on behalf of the Secretary of Defense, under section 2208 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2695) regarding the status of the implementation of the net negative policy regarding the total number of acres of the real property controlled by the Department of the Navy or the Department of Defense on Guam.
				(c)Petition for placement of additional parcels in inventory
 (1)Mechanism for petitionThe Secretary shall establish a formal mechanism under which the Governor of Guam may petition the Secretary to add parcels to the inventory maintained under this section.
 (2)Specification of public benefit usesThe Governor shall specify in any petition under this subsection any public benefit uses proposed by the Governor for the parcel involved.
 (d)Exclusion of parcelsThe Secretary shall not include in the inventory maintained under this section any parcel transferred to the government of Guam prior to the date of the enactment of this Act, without regard to whether or not the parcel is included in paragraph (1) or paragraph (2) of subsection (b).
 (e)Public notificationThe Secretary shall publish and update on a public website of the Department of Defense the following information:
 (1)The inventory maintained under subsection (a), including the parcels required to be included in such inventory under subsection (b).
 (2)All petitions filed by the Governor under the mechanism established under subsection (c) (including any proposed public benefit use specified in any such petition).
 (3)A description of each parcel of land transferred by the Secretary to the territorial government after January 20, 2011, including the following:
 (A)The approximate size of the parcel. (B)An estimate of the fair market value of the parcel, if available or as practicable.
 (C)The specific legal authority under which the Secretary transferred the parcel to the territorial government.
 (D)The date the transfer of the parcel was completed. 4.Repeal of conditions on conveyance of certain lands by Guam (a)In generalSection 818(b)(2) of the Military Construction Authorization Act, 1981 (Public Law 96–418; 94 Stat. 1782) is hereby repealed and shall have no force or effect.
 (b)Execution of instrumentsThe Administrator and the Secretary shall execute all instruments necessary to implement this section.
 5.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of General Services.
 (2)GovernorThe term Governor means the Governor of the territory of Guam. (3)SecretaryThe term Secretary means the Secretary of Defense.
 (4)Surplus propertyThe term surplus property has the meaning given that term in section 102 of title 40, United States Code. (5)Territorial governmentThe term territorial government means the government of Guam established under the Organic Act of Guam (48 U.S.C. 1421 et seq.).
			